Exhibit 10.1

 

CASTLE CREEK FINANCIAL

 

July 29, 2010

 

Paul W. Taylor

Executive Vice President and Chief Operating Officer

Guaranty Bancorp

1331 Seventeenth Street

Suite 300

Denver, CO 80202-1566

 

Via email: paul.taylor@guarantybankco.com

 

Dear Paul:

 

Pursuant to Section 6 of the Letter Agreement between Centennial Bank
Holdings, Inc., the predecessor to Guaranty Bancorp (‘Guaranty”), and Castle
Creek Financial (“CCF”) dated November 8, 2006, this letter will confirm that
CCF is formally terminating the agreement pursuant to the terms of Section 6. 
Although the termination provision of the Letter Agreement stipulates 30 days
written notice, you agree that by executing and returning this letter, Guaranty
hereby waives such 30 day notice provision, and that all other provisions as
provided in Section 6 of the Letter Agreement shall survive pursuant to the
terms therein.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us a duplicate of this letter, which thereupon shall
constitute acceptance of CCF’s termination of its role as financial advisor to
Guaranty.

 

Very truly yours,

 

Castle Creek Financial, LLC

 

Guaranty Bancorp

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Ruh

 

By:

/s/ Paul W. Taylor

Name:

Willam J. Ruh

 

Name:

Paul W. Taylor

Title:

Vice President

 

Title:

Executive Vice President and Chief Operating Officer

 

--------------------------------------------------------------------------------